UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-32733 RESOURCE CAPITAL CORP. (Exact name of registrant as specified in its charter) Maryland 20-2287134 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 712 5th Avenue, 12th Floor New York, New York 10019 (Address of principal executive offices) (Zip code) (212) 506-3870 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer R Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes R No The number of outstanding shares of the registrant’s common stock on May 5, 2011 was 71,220,614 shares. (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income (unaudited) Three Months Ended March 31, 2011 and 2010 4 Consolidated Statement of Changes in Stockholders’ Equity (unaudited) Three Months Ended March 31, 2011 5 Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements – March 31, 2011 (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures about Market Risk 63 Item 4. Controls and Procedures 64 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 5. Exhibits 65 SIGNATURES 67 (Back to Index) PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) March 31, December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investment securities, trading Investment securities available-for-sale, pledged as collateral, at fair value Investment securities available-for-sale, at fair value Investment securities held-to-maturity, pledged as collateral Property available-for-sale Loans, pledged as collateral and net of allowances of $27.7 million and $34.2 million Loans held for sale Lease receivables, pledged as collateral, net of allowances of $0 and $70,000 and net of unearned income − Loans receivable–related party Investments in unconsolidated entities Dividend reinvestment plan proceeds receivable − Interest receivable Deferred tax asset Intangible assets − Other assets Total assets $ $ LIABILITIES Borrowings $ $ Distribution payable Accrued interest expense Derivatives, at fair value Deferred tax liability Accounts payable and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001:100,000,000 shares authorized; no shares issued and outstanding − − Common stock, par value $0.001:500,000,000 shares authorized; 70,320,966 and 58,183,425 shares issues and outstanding (including 1,158,875 and 534,957 unvested restricted shares) 70 58 Additional paid-in capital Accumulated other comprehensive loss ) ) Distributions in excess of earnings ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements 3 (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, REVENUES Net interest income: Loans $ $ Securities Leases − Interest income − other Total interest income Interest expense Net interest income Dividend income − Fee income − Total revenues OPERATING EXPENSES Management fees − related party Equity compensation − related party Professional services Insurance General and administrative Amortization of intangible assets − Income tax expense Total expenses NET OPERATING INCOME OTHER INCOME (EXPENSE) Impairment losses on investment securities ) ) Recognized in other comprehensive loss ) ) Net impairment losses recognized in earnings − − Net realized gain on investment securities available-for-sale and loans 35 Net realized gain on investment securities, trading − Net unrealized loss on investment securities, trading ) − Provision for loan and lease losses ) ) Gain on the extinguishment of debt − Other income (expense) 84 ) Total other expenses ) ) NET INCOME $ $ NET INCOME PER SHARE – BASIC $ $ NET INCOME PER SHARE – DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING − BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING − DILUTED DIVIDENDS DECLARED PER SHARE $ $ The accompanying notes are an integral part of these statements 4 (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY THREE MONTHS ENDED MARCH 31, 2011 (in thousands, except share and per share data) (Unaudited) Common Stock Shares Amount Additional Paid-In Capital Accumulated Other Comprehensive Loss Retained Earnings Distributions in Excess of Earnings Treasury Shares Total Stockholders’ Equity Comprehensive Income Balance, January 1, 2011 $
